 Case 5:21-cv-00379-WFJ-PRL Document 6 Filed 09/15/21 Page 1 of 4 PageID 49




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              OCALA DIVISION

DAJAUN KEY,

      Plaintiff,

v.                                                    Case No: 5:21-cv-379-WFJ-PRL

A.W. PHELPS, FNU JONES, FNU
LORDERO, FNU PERRY, FNU
KITCHEN, BRYAN DYER and JUAN
GARZA,

      Defendants.
___________________________________/

                                       ORDER

      Plaintiff, a federal inmate, initiated this case by filing a Motion for a Temporary

and Permanent Injunction. (Doc. 1). Plaintiff has not filed a civil rights complaint.

      Plaintiff asserts he seeks injunctive relief because correctional officers at

Coleman USP I are “unlawfully using restraints as a torture mechanism against

inmates.” (Doc. 1 at 3). Plaintiff claims he has been “placed in hard metal

transportation restraints and pro-restraint chair 3 times” while housed at Coleman

USP I; despite the Bureau of Prisons’ Program Statements authorizing only

ambulatory (soft) restraints. Id. at 3-4. Plaintiff alleges that two inmates have died

because of the use of these “unlawful restraints.” Id. at 4. Plaintiff was punched in the

face by correctional officers during two of times he was held in the hard restraints. Id.

at 5. Plaintiff asks the Court to order prison officials to stop the use of pro restraint
 Case 5:21-cv-00379-WFJ-PRL Document 6 Filed 09/15/21 Page 2 of 4 PageID 50




chair, order “that video recording of inmates be done during restrainst [sic] use and

medical assessment be done from the front of the inmate at all times instead of the

back to prevent unnecessary use of force,” order that inmates’ arms are photographed

after the use of restraints, order mental health service to not allow correctional staff to

place inmates in restraints instead of on suicide watch and mental health treatment.

Id. at 7.

       Injunctive relief, whether in the form of a temporary restraining order or a

preliminary injunction, “is an ‘extraordinary and drastic remedy,’ and [the movant]

bears the ‘burden of persuasion.’” Wreal, LLC v. Amazon.com, Inc., 840 F.3d 1244, 1247

(11th Cir. 2016) (quoting Siegel v. LePore, 234 F.3d 1163, 1176 (11th Cir. 2000)). To

demonstrate entitlement to injunctive relief, a movant must show the following:

       (1) a substantial likelihood of success on the merits; (2) that irreparable
       injury will be suffered if the relief is not granted; (3) that the threatened
       injury outweighs the harm the relief would inflict on the non-movant;
       and (4) that entry of the relief would serve the public interest.

Schiavo ex rel. Schindler v. Schiavo, 403 F.3d 1223, 1225-26 (11th Cir. 2005). With respect

to the second prerequisite, “the asserted irreparable injury ‘must be neither remote nor

speculative, but actual and imminent.’” Siegel, 234 F.3d at 1176. The moving party

must make a “clear showing” of “substantial,” “actual and imminent” irreparable

harm, as opposed to “a merely conjectural or hypothetical-threat of future injury.”

Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 22 (2008); Siegel, 234 F.3d at 1176-

77.
 Case 5:21-cv-00379-WFJ-PRL Document 6 Filed 09/15/21 Page 3 of 4 PageID 51




      Plaintiff does not carry his burden. First, he fails to assert facts showing he will

suffer an actual and imminent irreparable injury if an injunction does not issue. He

alleges that he has been “placed in the hard restraints and pro restraint chair for

disciplinary incidents for engaging in sex act of masterbation [sic]” and for

disrespecting the female staff. (Doc. 1 at 4, 11). Plaintiff has failed to make a clear

showing of substantial, actual, and imminent irreparable harm. Plaintiff refers to past

incidents to infer that the same action may occur in the future. This future harm is too

speculative and hypothetical.

      Finally, the courts generally will not entertain requests for injunctive relief

related to matters of prison administration. See Bell v. Wolfish, 441 U.S. 520, 547-48

(1979) (“[T]he operation of our correctional facilities is peculiarly the province of the

Legislative and Executive Branches … not the Judicial.”). Additionally, Plaintiff is

essentially asking the Court to compel Defendants to comply with Bureau of Prisons’

Program Statements. If granted, the injunction would be nothing more and an “obey

the law” decree which is unenforceable and disfavored. See Securities and Exchange

Commission v. Smyth, 420 F.3d 1225, 1233 n. 14 (11th Cir. 2005); Hughes v. JMS

Development Corp., 78 F.3d 1523, 1531-32 (11th Cir. 1996); Burton v. City of Belle Glade,

178 F.3d 1175, 1200-01 (11th Cir. 1999).

      To the extent Plaintiff is attempting to raise claims regarding his conditions of

confinement, such as a denial of medical care, he may file a civil rights complaint using

the Court-approved form.
 Case 5:21-cv-00379-WFJ-PRL Document 6 Filed 09/15/21 Page 4 of 4 PageID 52




      For the foregoing reasons, this case will be dismissed without prejudice subject

to Plaintiff’s rights to initiate a civil rights action to address any allegedly

unconstitutional conditions of his confinement, if he elects to file one.

      Accordingly, it is hereby

      ORDERED:

      1.     Plaintiff’s Motion for a Temporary and Permanent Injunction (Doc. 1) is

             DENIED.

      2.     This case is DISMISSED without prejudice.

      3.     The Clerk of Court is directed to enter judgment accordingly, terminate

             any pending motions, and close this file.

      4.     The Clerk shall send Plaintiff a civil rights complaint form. If Plaintiff

             chooses to refile his claims, he should not place this case number on the

             form. The Clerk will assign a separate case number if Plaintiff elects to

             refile his claims.

      DONE and ORDERED in Tampa, Florida on September 15, 2021.




Copies to: Unrepresented Parties
